169 Ga. App. 54 (1983)
311 S.E.2d 847
COLE
v.
KLASSIC KUTS AND KURLS, INC.
66712.
Court of Appeals of Georgia.
Decided November 28, 1983.
Patrick L. Swindall, for appellant.
Ira S. Zuckerman, for appellee.
SOGNIER, Judge.
Cole appeals the trial court's granting of a motion for a directed verdict for appellee on the ground that appellant failed to prove damages.
Appellant, a hair stylist, terminated his employment with appellee and appellee refused to release appellant's card file of customer's names and telephone numbers. Appellant filed the instant action seeking damages for wrongful conversion of his card file, resulting in an alleged loss of income.
We agree with the trial court that the evidence relating to loss of income was speculative and presented nothing from which the jury could determine the amount of damages, if any, in this regard. However, there was evidence, though contradicted, that the card file belonged to appellant and was kept wrongfully by appellee. This was a material issue which should have been submitted to the jury for determination; if the issue was resolved in appellant's favor he would be entitled, at the very least, to nominal damages. OCGA § 51-12-4 (Code Ann. § 105-2001). Thus, it was error to direct a verdict on the ground that appellant had not proven any damages. See, generally, Daughtrey v. C & D Sportswear Corp., 239 Ga. 482 (238 SE2d 37) (1977); Bradley v. Godwin, 152 Ga. App. 782 (264 SE2d 262) (1979).
Judgment reversed. Quillian, P. J., and Pope, J., concur.